RABINOWITZ, Chief Justice,
dissenting.
Por the reasons expressed by the majority, I agree that both the Civil Rule 82 “prevailing party” standard and the divorce judgment exception are inappropriate standards for determining the question of attorney’s fees in connection with motions to amend or enforce child custody orders. However, I cannot agree that attorney’s fees may be awarded only where one party acts “willfully and without just excuse.” In my view this standard will discourage good faith motions by non-custodial parents who lack adequate funds, at the potential expense of the best interests of minor children. Since none of the three standards suggested is appropriate in all cases, I would accord the trial court broad discretion to award full or partial attorney’s fees, taking into consideration each of the three standards: the extent to which each party prevailed, the financial resources of the parties, and good faith.